Wood, J. The act of 1885, upon which this suit is based, is a copy of the Laws of Texas, Extra Session 1882, ch. 26, p. 35. The Supreme Court of the United States in Gulf, C. & S. P. Ry. Co. v. Hefley, 158 U. S. 98, held the Texas statute was in conflict with the Interstate Commerce Act of February, 1887, as amended by act of March, 1889. That court said: “The State statute and the national law operate upon the same subject-matter, and prescribe different rules concerning it. The national law is unquestionably one within the competency of Congress to enact under the power given to regulate commerce between the States. The State statute must therefore give way.” The court shows how the State and national law conflict. It is only necessary to refer to that opinion as controlling this case. When this court passed upon the act of 1885 in Little Rock & Ft. Smith Ry. Co. v. Hannaford, 49 Ark. 291, and sustained it as a proper exercise of the police power, Congress had not passed the act of March 2, 1889, amending the interstate commerce law of February, 1887, hi the particulars named therein, and the decision of the Supreme Court of the United States construing .the effect of the two statutes had not been rendered. The decision of the Supreme Court of the United States, supra, construing the two statutes is conclusive of the question here presented. Judgment affirmed.